            Case 8:19-bk-08977-CPM         Doc 13     Filed 10/16/19    Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION
In re:

ROXANNA EMILY DREADEN                                      CASE NO. 19-bk-08977-CPM
                                                           CHAPTER 7
                  Debtor.
_______________________________/

                 MOTION FOR RELIEF FROM THE AUTOMATIC STAY

             NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING

PURSUANT TO LOCAL RULE 2002-4, THE COURT WILL CONSIDER THE RELIEF
REQUESTED IN THIS PAPER WITHOUT FURTHER NOTICE OR HEARING UNLESS
A PARTY IN INTEREST FILES A RESPONSE WITHIN TWENTY-ONE (21) DAYS
FROM THE DATE SET FORTH ON THE ATTACHED PROOF OF SERVICE, PLUS AN
ADDITIONAL THREE DAYS FOR SERVICE IF ANY PARTY WAS SERVED BY U.S.
MAIL.

IF YOU OBJECT TO THE RELIEF REQUESTED IN THIS PAPER, YOU MUST FILE A
RESPONSE WITH THE CLERK OF THE COURT AT THE SAM M. GIBBONS UNITED
STATES COURTHOUSE, 801 N. FLORIDA AVENUE, SUITE 555, TAMPA, FL 33602
AND SERVE A COPY ON THE MOVANT’S ATTORNEY, GAVIN STEWART, P.O. BOX
5703, CLEARWATER, FL 33758, AND ANY OTHER APPROPRIATE PERSONS
WITHIN THE TIME ALLOWED. IF YOU FILE AND SERVE A RESPONSE WITHIN
THE TIME PERMITTED, THE COURT WILL EITHER SCHEDULE AND NOTIFY
YOU OF A HEARING, OR CONSIDER THE RESPONSE AND GRANT OR DENY THE
RELIEF REQUESTED WITHOUT A HEARING.

IF YOU DO NOT FILE A RESPONSE WITHIN THE TIME PERMITTED, THE COURT
WILL CONSIDER THAT YOU DO NOT OPPOSE THE RELIEF REQUESTED IN THE
PAPER, WILL PROCEED TO CONSIDER THE PAPER WITHOUT FURTHER NOTICE
OR HEARING, AND MAY GRANT THE RELIEF REQUESTED.

         Specialized Loan Servicing LLC as servicing agent for Structured Asset Securities

Corporation Mortgage Loan Trust Mortgage Pass-Through Certificates Series 2006-BC4, U.S.

Bank National Association, as Trustee (“Movant”) seeks, pursuant to 11 U.S.C. §362(d), for relief

from the automatic stay and states:
            Case 8:19-bk-08977-CPM         Doc 13     Filed 10/16/19     Page 2 of 3



       1.      On June 8, 2006, Debtor executed and delivered a promissory note and mortgage

securing payment of the note in favor of Countrywide Home Loans, Inc.

       2.      Specialized Loan Servicing LLC services the loan on the Property referenced in

this Motion. In the event the automatic stay in this case is modified, this case dismisses, and/or

the Debtor obtains a discharge and a foreclosure action is commenced on the mortgaged property,

the foreclosure will be conducted in the name of Movant or Movant’s successor or assignee.

Movant, directly or through an agent, has possession of the promissory note and has the ability to

enforce and foreclose its lien. The note has been duly endorsed and Movant is the assignee of the

mortgage. A copy of the promissory note, mortgage and assignment of mortgage is attached hereto

as Composite Exhibit “A.”

       3.      The mortgage is secured by the following real property located in Pinellas County,

Florida:

LOT 2, BLOCK F, FAIRLAWN PARK UNIT 3, ACCORDING TO THE MAP OR PLAT
THEREOF AS RECORDED IN PLAT BOOK 53, PAGE 13, PUBLIC RECORDS OF
PINELLAS COUNTY, FLORIDA.

AKA 6876 79th Avenue, Pinellas Park, Florida 33781 (“Property”)

       4.      The loan is in default. As of October 8, 2019, the total debt owed was $212,285.90

and the loan is due for the March 1, 2018 payment and all subsequent payments.

       5.      According to the Debtor’s Schedules, the value of the Property is $160,000.00.

       6.      It would be inequitable to allow the Debtor to retain the Property, as there is no

equity above the total indebtedness.

       7.      Furthermore, Movant is not receiving payments to protect against the erosion of its

security interest in the Property.
            Case 8:19-bk-08977-CPM           Doc 13      Filed 10/16/19   Page 3 of 3



       8.      If Movant is not permitted to enforce its lien on the Property, it will suffer

irreparable injury, loss, and damage.

       WHEREFORE, Movant, respectfully requests the Court enter an order:

               a.      terminating the automatic stay;

               b.      permitting Movant to take any and all steps necessary to exercise any and

all rights it may have in the Property described herein; and

               c.      granting such other relief that the Court may deem just and proper.

                                                  /s/ Gavin N. Stewart
                                                  Gavin N. Stewart, Esquire
                                                  Florida Bar Number 52899
                                                  P.O. Box 5703
                                                  Clearwater, FL 33758
                                                  P: (727) 565-2653
                                                  F: (727) 213-9022
                                                  E:bk@stewartlegalgroup.com
                                                  Counsel for Movant


                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served by CM/ECF notice

and first class mail this 16th day of October, 2019.

                                                  /s/ Gavin N. Stewart
                                                  Gavin N. Stewart, Esquire
VIA FIRST CLASS MAIL
Roxanna Emily Dreaden
6876 79th Ave N
Pinellas Park, FL 33781

VIA CM/ECF NOTICE
Carolyn R. Chaney
PO Box 530248
St. Petersburg, FL 33747
